DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/15/2022 has been considered by Examiner.

Allowable Subject Matter
Claims 1-13 and 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Examiner agrees with the arguments by Applicant on pages 10-16 of the submitted response. Wherein both independent claims 1 and 19 are directed to three drive circuits which specifically generate a light emitting control signal, a first fate drive signal, and a second gate drive signal. The Applicant further argues that “The third drive circuit provides a second gate drive signal in response to the light-emitting control signal provided by the first drive circuit and the first gate drive signal provided by the second drive circuit” as shown in figures 1 and 3 is not specifically taught or discloses by the cited prior art references. In light of these amendments and arguments, the Examiner has indicated the claims to be in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        08/31/2022